        Case 3:20-cv-01601-GTS-ML Document 1 Filed 12/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
=======================================

BILLY HYDE,

                                         Plaintiff
                                                                    NOTICE OF REMOVAL
       -against-                                                    Civil Action No.:
                                                                    3:20-CV-1601 (GTS/ML)
SPEEDWAY, LLC.,

                                         Defendant

========================================

       PLEASE TAKE NOTICE, that defendant, Speedway LLC, i/s/h/a Speedway, LLC. (“Speedway”),

by and through its attorneys, Sugarman Law Firm, LLP, hereby files this Notice of Removal seeking

removal of this action from Supreme Court of the State of New York, County of Broome (Broome County

Index No. EFCA2020002059) (“the State Court action”) to the United States District Court, Northern

District of New York.

       In support of the request for removal, Speedway, by and through its attorneys, respectfully states

the following:

       1.        Pursuant to 28 U.S.C. § 1446(a), attached hereto and made a part hereof as Exhibit A is an

Index of all process, pleadings, and orders served in the State Court action. The documents listed in

chronological order within the Index are also annexed individually and are as follows:

       •    Summons and Complaint, e-filed on October 9, 2020 (copies of which are attached as Exhibit
            B);
       •    Answer, e-filed on November 2, 2020 (a copy of which is attached as Exhibit C);
       •    Request for Supplemental Demand for Relief, served on November 2, 2020 (a copy of which
            is attached as Exhibit D);
       •    Plaintiff’s Response to Supplemental Demand for Relief, dated December 10, 2020, received
            on December 11, 2020 (a copy of which is attached as Exhibit E).

       2.        Upon information and belief, the foregoing constitutes all process, pleadings, and orders

allegedly served upon the parties in this action. In addition to that, the following limited discovery has

taken place: Speedway’s Demand for Verified Bill of Particulars, Combined Discovery Demands, and
                         Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 3:20-cv-01601-GTS-ML Document 1 Filed 12/22/20 Page 2 of 5




Notice of Examination Before Trial were served on November 2, 2020; plaintiff’s Verified Bill of

Particulars, dated December 10, 2020, and Plaintiff’s Response to Combined Discovery Demands, dated

December 10, 2020, were received on December 11, 2020; and Plaintiff’s Demand for Discovery and

Inspection, dated December 10, 2020, was received on December 11, 2020.

        3.     The State Court action was commenced in the Supreme Court of the State of New York,

Broome County, on October 9, 2020 by the filing of a Summons & Complaint. See Exhibit B. The State

Court action is a civil action wherein plaintiff alleges that he stepped out of his vehicle in the parking lot

at the Speedway Convenience Store, located at 503 E. Main St., Endicott, New York, and his right foot

went into a pothole and he was injured. See Exhibit B.

        4.     Pursuant to New York Civil Practice Law and Rules § 3017(c), the monetary amount to

which plaintiff deems himself entitled was not included in the Summons & Complaint. See Exhibit B.

        5.     On November 2, 2020, Speedway, by and through its attorneys, served upon plaintiff’s

counsel a Request for Supplemental Demand for Relief. See Exhibit D.

        6.     On December 10, 2020, plaintiff’s counsel responded to Speedway’s Request for

Supplemental Demand for Relief with Plaintiff’s Response to Supplemental Demand for Relief, advising

that plaintiff deems himself entitled to $1,000,000 for pain and suffering. See Exhibit E.

        7.     This is an action of a civil nature in which the District Courts of the United States have

been given original jurisdiction in that there exists diversity of citizenship between plaintiff and Speedway

and the amount in controversy exceeds the sum of $75,000.00 exclusive of interest and costs.

Accordingly, there exists jurisdiction in the District Court of the United States pursuant to 28 U.S.C. §

1332.

        8.     According to the Complaint, plaintiff is an individual residing in Endicott, New York,

which is in the County of Broome. See Exhibit B.

        9.     Speedway is an active Limited Liability Company organized and existing under the laws

of the State of Delaware and its principal place of business is in the State of Ohio. Speedway has as its
                        Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 3:20-cv-01601-GTS-ML Document 1 Filed 12/22/20 Page 3 of 5




sole member MPC Investments LLC, a Limited Liability Company organized and existing under the laws

of the State of Delaware with its principal place of business in the State of Ohio. MPC Investments LLC

has as its sole member Marathon Petroleum Corporation, a publicly traded entity organized and existing

under the laws of the State of Delaware with its principal place of business in the State of Ohio.

       10.     Under the provisions of 28 U.S.C. § 1441, the right exists to remove the civil action from

the Supreme Court of the State of New York, County of Broome to the United States District Court for

the Northern District of New York, which embraces the place where it is pending.

       11.     The civil action involves a controversy between citizens of different States.         Upon

information and belief, plaintiff is, and was at the commencement of the State Court action, a resident of

the State of New York. Thus, he has New York citizenship for diversity jurisdiction purposes. Speedway

and its sole member, MPC Investments LLC, are Limited Liability Companies organized and existing

under the laws of the State of Delaware with a principal place of business in the State of Ohio. Further,

MPC Investments LLC’s sole member, Marathon Petroleum Corporation, is a publicly traded entity

organized and existing under the laws of the State of Delaware with a principal place of business in the

State of Ohio. The citizenship of a limited liability company is determined by the citizenship of its

members. See, e.g., Carden v. Arkoma Assocs., 494 U.S. 185, 110 S. Ct. 1015 (1990). Therefore,

Speedway’s citizenship for purposes of diversity jurisdiction is Delaware and/or Ohio.

       12.     Upon information and belief, the amount in controversy exceeds $75,000.00. Plaintiff’s

Complaint does not contain a monetary demand. See Exhibit B. However, it does state that plaintiff “has

been damaged in an amount that exceeds the jurisdictional limits of all lower courts[.]” See Exhibit B.

Further, Plaintiff’s Response to Supplemental Demand for Relief, served on December 10, 2020, states

that plaintiff demands $1,000,000 for pain and suffering. See Exhibit E. If the allegations contained in

the Complaint are ultimately proven, all of which are expressly denied, then a verdict in this matter could

exceed $75,000.00. Therefore, the District Court has jurisdiction over this civil action.


                       Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
        Case 3:20-cv-01601-GTS-ML Document 1 Filed 12/22/20 Page 4 of 5




       13.     In accordance with the requirements set forth in 28 U.S.C. § 1446, this Notice of Removal

is being filed within thirty (30) days of receipt by Speedway of a copy of an amended pleading, motion,

order or other paper from which it may first be ascertained that the case is one which is or has become

removable, i.e., Plaintiff’s Response to Supplemental Demand for Relief, served on December 10, 2020,

which stated for the first time that plaintiff deems himself entitled to $1,000,000, satisfying the

requirements for diversity jurisdiction. See 28 U.S.C. § 1446(b)(3); 28 U.S.C. § 1332; Exhibits B & E.

       14.     By reason of all of the foregoing, Speedway desires and is entitled to have the civil action

removed from the Supreme Court of the State of New York, County of Broome to the United States

District Court for the Northern District of New York, which encompasses the venue where the State Court

action is pending.

       15.     A copy of this Notice of Removal is being served upon plaintiff and filed with the Broome

County Clerk, as required by 28 U.S.C. § 1446(d), and proof of said filing will be transmitted to this Court

once effectuated.

       WHEREFORE, Speedway respectfully requests that the civil action pending against it in the

Supreme Court of the State of New York, County of Broome be removed and proceed in this Court as an

action properly removed to it, along with such other, further and different relief as is just and proper.

Dated: December 22, 2020


                                                _________________________________
                                                Brittany L. Hannah, Esq.
                                                Bar Roll No.: 519968
                                                SUGARMAN LAW FIRM, LLP
                                                Attorneys for Speedway LLC
                                                Office and Post Office Address
                                                211 W. Jefferson Street
                                                Syracuse, New York 13202
                                                Telephone: (315) 362-8942
                                                bhannah@sugarmanlaw.com




                       Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
      Case 3:20-cv-01601-GTS-ML Document 1 Filed 12/22/20 Page 5 of 5




TO:   Ronald R. Benjamin, Esq.
      LAW OFFICE OF RONALD R. BENJAMIN
      Attorneys for Billy Hyde
      Office and Post Office Address
      126 Riverside Drive
      P.O. Box 607
      Binghamton, New York 13902-0607
      Telephone: (607) 772-1442
      ronbenjaminlaw@stny.rr.com




                  Sugarman Law Firm, LLP·211 West Jefferson Street · Syracuse, NY 13202
